EXHIBIT CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 (18 U.S.C SECTION 1350) The undersigned, as the Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., certifies that, to the best of his knowledge and belief, the Quarterly Report on Form 10-Q for the period ended March 31, 2008, which accompanies this certification fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and the information contained in the periodic report fairly presents, in all material respects, the financial condition and results of operations of Matria Healthcare, Inc. at the dates and for the periods indicated.The foregoing certification is made pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) and shall not be relied upon for any other purpose. MATRIA HEALTHCARE, INC. May 6, 2008 By: /s/ Parker H. Petit Parker H. Petit Chairman of the Board and Chief Executive Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Matria Healthcare, Inc. and will be retained by Matria Healthcare, Inc. and furnished to the Securities and Exchange
